Name: 93/598/ECSC: Commission Decision of 19 July 1993 approving the Agreement between the Member States of the European Coal and Steel Community and the European Coal and Steel Community, of the one part, and the Republic of Slovenia, of the other part
 Type: Decision
 Subject Matter: European construction;  trade;  Europe
 Date Published: 1993-11-22

 Avis juridique important|31993D059893/598/ECSC: Commission Decision of 19 July 1993 approving the Agreement between the Member States of the European Coal and Steel Community and the European Coal and Steel Community, of the one part, and the Republic of Slovenia, of the other part Official Journal L 287 , 22/11/1993 P. 0001 - 0001COMMISSION DECISION of 19 July 1993 approving the Agreement between the Member States of the European Coal and Steel Community and the European Coal and Steel Community, of the one part, and the Republic of Slovenia, of the other part (93/598/ECSC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, Whereas the Agreement between the Member States of the European Coal and Steel Community and the European Coal and Steel Community, of the one part, and the Republic of Slovenia, of the other part, was signed in Luxembourg on 5 April 1993 by the representatives of the ECSC Member States and by the Commission for the European Coal and Steel Community, of the one part, and by the representative of the Republic of Slovenia, of the other part, HAS ADOPTED THIS DECISION: Article 1 The Agreement between the Member States of the European Coal and Steel Community and the European Coal and Steel Community, of the one part, and the Republic of Slovenia, of the other part, is hereby approved. The text of the Agreement is annexed to this Decision. Article 2 On behalf of the European Coal and Steel Community, the President of the Commission hereby gives the notification provided for in Article 16 (2) of the Agreements (1). Done at Brussels, 19 July 1993. For the Commission The President Jacques DELORS (1) The date of entry into force of the Agreement will be published in the Official Journal of the European Communities by the General-Secretariat of the Commission.